         CASE 0:21-cv-01869-WMW-LIB Doc. 20 Filed 09/03/21 Page 1 of 6




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 Minnesota     Department      of    Natural            Case No. 21-cv-1869 (WMW/LIB)
 Resources et al.,

                            Plaintiffs,
                                           ORDER DENYING PLAINTIFFS’
        v.                                  MOTION FOR PRELIMINARY
                                           INJUNCTION AND DISMISSING
 The White Earth Band of Ojibwe and COMPLAINT WITHOUT PREJUDICE
 Hon. David A. DeGroat, in his official
 capacity as judge of the White Earth Band
 of Ojibwe Tribal Court,

                            Defendants.


       This matter is before the Court on Plaintiffs’ motion to preliminarily enjoin

Defendants from proceeding in the matter Manoomin v. Minnesota Department of Natural

Resources, Case No. GC21-0428 (White Earth Band of Ojibwe Tribal Ct.). (Dkt. 5.) For

the reasons addressed below, the Court denies Plaintiffs’ motion for a preliminary

injunction and dismisses Plaintiffs’ complaint without prejudice for lack of subject-matter

jurisdiction.

                                    BACKGROUND

       Plaintiffs are the Minnesota Department of Natural Resources (DNR) and its

officials. Defendants are the White Earth Band of Ojibwe (Band) and Hon. David A.

DeGroat, Chief Judge of the White Earth Band of Ojibwe Tribal Court (Tribal Court).
        CASE 0:21-cv-01869-WMW-LIB Doc. 20 Filed 09/03/21 Page 2 of 6




       On August 5, 2021, the Band and several other parties1 (collectively Band Parties)

filed suit against the DNR and its officials in the Tribal Court. In the Tribal Court matter,

the Band Parties allege that, by granting water-use permits to a company in conjunction

with that company’s operation of an oil pipeline in northern Minnesota, the DNR violated

the Band Parties’ rights. In particular, the Band Parties allege that the DNR’s conduct

violates the First, Fourth, Fifth, and Fourteenth Amendments to the United States

Constitution, the American Indian Religious Freedom Act (AIRFA) and treaties between

the United States of America and the Chippewa and other tribes, among other claims. In

their lawsuit in the Tribal Court, the Band Parties seek declaratory and injunctive relief.

       The DNR moved to dismiss the Band Parties’ tribal lawsuit, arguing that the Tribal

Court lacks subject-matter jurisdiction due to the non-member status of the DNR and its

officers, the DNR’s sovereign immunity and the fact that the contested actions did not take

place on reservation land. Chief Judge DeGroat of the Tribal Court denied the DNR’s

motion to dismiss, holding that the DNR’s arguments regarding sovereign immunity and

subject-matter jurisdiction “must give way” to the Band’s “vital” interests.

       On August 19, 2021, Plaintiffs commenced this action, seeking declaratory and

injunctive relief against the Band and Chief Judge DeGroat. Plaintiffs argue that the Tribal

Court lacks subject-matter jurisdiction over the dispute currently pending in the Tribal

Court. Plaintiffs also contend that sovereign immunity protects them from the Band Parties’



1
      The plaintiffs in the tribal court proceeding are Manoomin (wild rice), the Band,
members of the Band’s tribal council, and other individuals including members of the
Band, members of other tribes and individuals who are not members of any tribe.


                                              2
          CASE 0:21-cv-01869-WMW-LIB Doc. 20 Filed 09/03/21 Page 3 of 6




lawsuit. Plaintiffs request that this Court preliminarily enjoin the Band and Chief Judge

DeGroat from proceeding with the matter currently pending in the Tribal Court.

                                         ANALYSIS

         Preliminary injunctive relief is an extraordinary remedy that is never awarded as of

right. Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 24 (2008). The purpose of a

preliminary injunction is to maintain the status quo. Devose v. Herrington, 42 F.3d 470,

471 (8th Cir. 1994). The burden rests with the moving party to establish that injunctive

relief should be granted. Watkins Inc. v. Lewis, 346 F.3d 841, 844 (8th Cir. 2003). When

determining whether preliminary injunctive relief is warranted, the district court considers

four factors: (1) the movant’s likelihood of success on the merits, (2) the threat of

irreparable harm to the movant, (3) the state of balance between the harm to the movant

and the injury that granting an injunction will inflict on other parties to the litigation, and

(4) the public interest. Dataphase Sys., Inc. v. C L Sys., Inc., 640 F.2d 109, 114 (8th Cir.

1981).

         The first and most important Dataphase factor is the movant’s likelihood of success

on the merits. Craig v. Simon, 980 F.3d 614, 617 (8th Cir. 2020) (stating that “[t]he

likelihood of success on the merits is the most important of the Dataphase factors”)

(internal quotation marks and brackets omitted). A party seeking a preliminary injunction

need not demonstrate actual success on the merits, but that party must demonstrate a

likelihood of success. Amoco Prod. Co. v. Village of Gambell, 480 U.S. 531, 546 n.12

(1987). When a court concludes that a plaintiff has “failed to establish a substantial

likelihood of success on the merits, [the court] will not address the other prerequisites of


                                              3
           CASE 0:21-cv-01869-WMW-LIB Doc. 20 Filed 09/03/21 Page 4 of 6




preliminary injunctive relief.” Church v. City of Huntsville, 30 F.3d 1332, 1342 (11th Cir.

1994).

         “Tribal sovereign immunity is a jurisdictional threshold matter.” Fort Yates Pub.

Sch. Dist. No. 4 v. Murphy ex rel. C.M.B., 786 F.3d 662, 670 (8th Cir. 2015) (internal

quotation marks omitted). “As a matter of federal law, an Indian tribe is subject to suit

only where Congress has authorized the suit or the tribe has waived its immunity.” Kiowa

Tribe of Okla. v. Mfg. Techs., Inc., 523 U.S. 751, 754 (1998). “A tribe’s sovereign

immunity may extend to tribal agencies, including the Tribal Court.” Fort Yates, 786 F.3d

at 670–71 (internal quotation marks and brackets omitted); accord Hagen v. Sisseto-

Wahpeton Cmty. Coll., 205 F.3d 1040, 1043 (8th Cir. 2000) (observing that it is

“undisputed that a tribe’s sovereign immunity may extend to tribal agencies”). “The

Supreme Court has made clear . . . that a tribe’s sovereign immunity bars suits against the

tribe for injunctive and declaratory relief.” Fort Yates, 786 F.3d at 671 (citing Mich. v. Bay

Mills Indian Cmty., 572 U.S. 782 (2014) and Santa Clara Pueblo v. Martinez, 436 U.S. 49

(1978)).

         Plaintiffs commenced this action against the Band and Chief Judge DeGroat in his

official capacity.2 These parties, a tribe and a tribal court, however, are both protected



2
       Although Plaintiffs have not sued the Tribal Court, they have sued Chief Judge
DeGroat in his official capacity. Counsel for Plaintiffs asserted at the September 1, 2021
hearing that they sued Chief Judge DeGroat exclusively in his official capacity because the
Chief Judge of the Tribal Court is the appropriate defendant for the purposes of an official-
capacity suit. As such, Plaintiffs effectively seek declaratory and injunctive relief against
the Band and the Tribal Court.



                                              4
         CASE 0:21-cv-01869-WMW-LIB Doc. 20 Filed 09/03/21 Page 5 of 6




from suit by tribal sovereign immunity.3 Id. at 670–71. And Plaintiffs do not allege that

Defendants have waived their sovereign immunity or that Congress has authorized this

lawsuit. Because both Defendants are immune from suit and Plaintiffs have not identified

an applicable waiver or abrogation of tribal sovereign immunity, this Court lacks the

authority to enjoin Defendants.       Plaintiffs, therefore, have failed to demonstrate a

likelihood of success on the merits, and the Court need not analyze the remaining

Dataphase factors.

       In summary, Plaintiffs are not entitled to injunctive relief because this Court lacks

the authority to enjoin the Defendants in this case. Moreover, in light of Defendants’ tribal

sovereign immunity, the Court also concludes that it lacks subject-matter jurisdiction over

this case and must dismiss the complaint without prejudice.4 See Fed. R. Civ. P. 12(h)(3)

(“If the court determines at any time that it lacks subject-matter jurisdiction, the court must

dismiss the action.”).

                                           ORDER

       Based on the foregoing analysis and all the files, records and proceedings herein, IT

IS HEREBY ORDERED that:

       1.     Plaintiffs’ motion for a preliminary injunction, (Dkt. 5), is DENIED.


3
        “Of course, the Tribe’s sovereign immunity does not necessarily protect Tribal
officials from suit,” id. at 671 n.8, nor does it protect other individuals. But Plaintiffs have
not sued any person in his or her individual capacity.
4
       Because this Court lacks jurisdiction over Defendants based on their sovereign
immunity, the Court declines to address whether the Tribal Court has jurisdiction over
Plaintiffs pursuant to Montana v. United States, 450 U.S. 544 (1981), as such an opinion
would be an improper advisory opinion, see U.S. Const. art. III, § 2.


                                               5
        CASE 0:21-cv-01869-WMW-LIB Doc. 20 Filed 09/03/21 Page 6 of 6




       2.     Plaintiffs’ complaint, (Dkt. 1), is DISMISSED WITHOUT PREJUDICE

for lack of subject-matter jurisdiction.

       LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: September 3, 2021                        s/Wilhelmina M. Wright
                                                Wilhelmina M. Wright
                                                United States District Judge




                                           6
